Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tetsuya et al. JP2015085990. Tetsuya'990 discloses: A discharge pump (1) comprising:
a stationary suction part (A) which includes a cylinder (B) having a first check valve (VI) at a lower part thereof, and a mounting member (10, 11) to be mounted on a neck part (101) of a container body (100), the cylinder being capable of being vertically provided to an inside of the container body via the mounting member (as shown in figure 1); and
an actuating member which includes a discharge head (E4), a stem (E1) hanging down from the discharge head, a piston guide (E2) having an upper part fitted to the stem, and an annular piston (E3) attached to an intermediate part in a vertical direction of the piston guide, the annular piston being configured to freely move up and down in the vertical direction and to come into sliding contact with an inner peripheral surface of the cylinder (as shown in figure 1), a second check valve (V2) being formed between a lower end part of the annular piston and a lower part of the piston guide,
wherein: 
the stationary suction part and the actuating member are configured such that: 
when not in use, the actuating member is screwed to the stationary suction part in a state in which the actuating member is lowered with respect to the cylinder to a lowest position in the vertical direction (as shown in figure 6, the threads within 70B mate with the threads at 31), and

an engaging unit is provided in a fitting part (40) between the stem (E1) and the piston guide (E2), the engaging unit (48) being configured to restrict the stem and the piston guide from rotating relative to each other when screwing of the actuating member to the stationary suction part is released and the actuating member is raised from the stationary suction part (as disclosed in paragraphs 33-36 of the submitted translation), and
the engaging unit is formed by:
an engaging recess (g) which is provided on one of the upper part of the piston guide and a corresponding part of the stem corresponding to the upper part of the piston guide, and
a locking protrusion (48) which is provided on an other of the upper part of the piston guide and the corresponding part of the stem and is engaged with the engaging recess (as shown in figure 2 and disclosed in paragraph 34 of the patent translation).
Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive. Applicant contends that protrusion 48 of Tetsuya et al. JP2015085990 mates only with rib 54 and can .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754